The indictment in this case charged that the defendant subsequent to the 25th day of January, 1919, did distill, make, or manufacture alcoholic, spirituous, malted, or mixed liquors or beverages, a part of which was alcohol, etc.
The demurrers to the plea of former jeopardy were properly sustained.
The facts presented by this record, being in conflict, made it a question for the determination of the jury. It was shown by the state that during the month of April, 1919, three state's witnesses, consisting of the sheriff and his deputies, went to the home of defendant, which was in North Gadsden, Etowah county, in search of a still. As a result of this search, the evidence showed that a still was found, with all of its necessary attachments and appliances, and, while it was not at that time assembled and ready for operation, there was evidence the tendency of which was that it was easily capable of immediately being assembled and put in operation. The still, cap, worm, thumper, and other component parts bore evidence of its very recent use; and there was also found some 20 or 30 gallons of beer in the same room, and this beer was suitable for making whisky. Some whisky in a fruit jar was also found there and was brought into court and introduced in evidence in connection with the testimony *Page 199 
of the state witness. Over the objection of the defendant, which objections were clearly without merit, it was shown that the defendant voluntarily confessed to having made the whisky, and in this confession stated "he had made it for his own use," and to another witness he stated "he was making some for his own use; that his wife was sick and wanted some whisky, and he could not get any."
There was but slight conflict as to the fact of the still, equipment, beer, whisky, etc., being found in the home of the defendant, but the defendant testified that he had bought the whisky, and that the beer found there had been made by another, one Mary Knighton, not a member of his household, and that she was dead.
As before stated these facts presented a jury question. Each ruling of the court upon the testimony has been examined, and are clearly free from any error of a prejudicial nature. The predicates for the admission in evidence of the confessions was full and complete and met every requirement of the rules governing the introduction in evidence of the confessions of the defendant.
There is no error in the court's oral charge, and special written charge 1 was properly refused because of its misleading tendencies and under its terms being confused and involved.
The judgement is affirmed.
Affirmed.